      1:18-cv-01100-SEM-TSH # 84-3              Page 1 of 2                                             E-FILED
                                                                          Friday, 29 March, 2019 01:59:19 PM
                                                                                Clerk, U.S. District Court, ILCD


                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS

KELLI ANDREWS, as Administrator of the           )
Estate of Tiffany Ann Rusher, deceased,          )
                                                 )
              Plaintiff,                         )
                                                 )     No. 1:18-cv-1100-SEM-TSH
         v.                                      )
                                                 )
SANGAMON COUNTY, ILLINOIS, WES                   )
BARR, LARRY BECK JR., ADVANCED                   )     JURY TRIAL DEMANDED
                                                 )
CORRECTIONAL HEALTHCARE, INC.                    )
ARUN ABRAHAM, MICHAEL                            )
SHMIKLER, KYLE MEYER, Z.                         )
WHITLEY, JENNIFER EALEY, GUY                     )
BOUVET III, and DOES 1-5,                        )

              Defendants.


                    735 ILCS 5/2-622 AFFIDAVIT OF PLAINTIFF’S ATTORNEY

   1. My name is Elizabeth Mazur, and I am one of Plaintiff’s attorneys in the above-captioned
      matter.

   2. I have consulted and reviewed the facts of this case with a licensed clinical social worker
      (LCSW) who I reasonably believe: (i) is knowledgeable in the relevant issues involved in
      Plaintiff’s wrongful death and survival claims sounding in professional negligence
      against Michael Shmikler, LCSW; (ii) has practiced within the last six years in the same
      area of healing arts that is the subject of the claim; and (iii) is qualified by experience and
      demonstrated competence in the subject of the claim.

   3. The LCSW with whom I have consulted has determined in a written report, after a review
      of the medical record, that there is a reasonable and meritorious cause for filing of
      Plaintiff’s professional negligence claim against Michael Shmikler, LCSW.

   4. Based on the review of the aforementioned LCSW and her written report, I believe there
      is reasonable and meritorious cause for filing of Plaintiff’s professional negligence claim
      against Mr. Shmikler in this action.

   5. Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil
      Procedure, the undersigned certifies that the statements set forth in this instrument are
      true and correct, except as to matters therein stated to be on information and belief and as
      1:18-cv-01100-SEM-TSH # 84-3            Page 2 of 2



      to such matters the undersigned certifies as aforesaid that she verily believes the same to
      be true.




March 29, 2019                                      s/ Elizabeth Mazur      .
                                                    Elizabeth Mazur – liz@uplcchicago.org
                                                    Uptown People’s Law Center
                                                    4413 North Sheridan Rd.
                                                    Chicago, Illinois 60640
                                                    Tel: (773) 769-1411
                                                    Fax: (773) 769-2224



                                                    One of the Plaintiff’s Attorneys
